Exhibit 10.1

 

AMENDMENT NO. 1 TO SECURITY AGREEMENT

 

This Amendment No. 1 to Security Agreement (this “Amendment”) dated this 23rd
day of April, 2020, by and among Bespoke Extracts, Inc., a Nevada corporation
(the “Company”) and The Vantage Group Ltd., a Delaware corporation (the
“Holder”).

 

WHEREAS, the Holder, as purchaser from the original holder of an original issue
discount convertible debenture of the Company, dated December 24, 2019, secured
under a security agreement dated December 24, 2019 (the “Security Agreement”),
and the Company are party to the Security Agreement;

 

WHEREAS, the Company and the Holder desire to amend the Security Agreement as
more particularly set forth below;

 

WHEREFORE, the parties do hereby agree as follows:

 

1. Section 1(a) of the Security Agreement is hereby amended and restated to read
as follows:

 

(a) “Collateral” means all of the Company’s right title and interest to the URLs
set forth on Schedule A hereto.

 

2. Except as modified herein, the terms of the Security Agreement shall remain
in full force and effect.

 

3. This Amendment may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and shall be binding upon all
parties, their successors and assigns, and all of which taken together shall
constitute one and the same Amendment. A signature delivered by facsimile or
email shall constitute an original.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

BESPOKE EXTRACTS, INC.         By: /s/ Danil Pollack   Name:  Danil Pollack  
Title: Chief Executive Officer         THE VANTAGE GROUP LTD.         By: /s/
Lyle Hauser   Name: Lyle Hauser   Title: Chief Executive Officer  

 

 

 

 

Exhibit A

 

URL’s constituting Collateral

 

 



 

